O’Neill, C. J.,
dissenting. The holding of the majority that the failure to advise the defendant that he is ineligible for probation does not constitute prejudicial error is an unwarranted retreat from the principle enunciated in State v. Caudill (1976), 48 Ohio St. 2d 342, 358 N. E. 2d 601, that the provisions of Crim. R. 11(C)(2) must be scrupulously adhered to in order to enable the trial court to “determine fully the defendant’s understanding of the consequences of his plea of guilty * *
I would reverse the judgment on the authority of Caudill.
W. Brown and P. Brown, JJ., concur in the foregoing dissenting opinion.